Citation Nr: 9917152	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-02 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for sarcoidosis was granted in March 1947.  
In June 1948 a VA examiner revised the veteran's diagnosis to 
bronchitis, chronic, mild.  A July 1948 rating decision 
reflected the revised diagnosis and assigned a 10 percent 
rating.  The veteran's evaluation for service-connected 
bronchitis was reduced to 0 percent in February 1949.  

In October 1991 the veteran filed the claim for an increased 
evaluation presently before the Board.  An increase in 
evaluation to 10 percent effective October 1996 was granted 
in a December 1998 Supplemental Statement of the Case.  That 
increased evaluation reflected new criteria which was 
implemented during the pendency of this appeal.

This case was first before the Board in April 1999 at which 
time it was remanded to the RO so that the report of a 
September 1993 VA examination could be made part of the 
record before the Board.  That report is now included in the 
record and the claim is before the Board for final appellate 
disposition.


FINDING OF FACT

The veteran's chronic bronchitis is no more than moderate and 
manifested by complaints of shortness of breath, a Forced 
Expiratory Volume in one second (FEV-1) of 104 percent of 
predicted value (PV) and FEV-1/Forced Vital Capacity (FVC) of 
90 percent of PV.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic bronchitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1996); 38 C.F.R. § 4.97; Diagnostic Code 6600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran developed a 
cough and substernal chest pain while serving in Germany in 
September 1945.  The veteran was hospitalized from October 
1945 to December 1945 for a cough of undetermined origin.  
The diagnoses included possible broncho-pneumonia.  He was 
discharged as cured, yet continued to have problems including 
chest pains.  In January 1947, the veteran was discharged as 
medically unfit due to sarcoidosis.  In June 1948 a VA 
examiner provided a diagnosis of bronchitis, chronic, mild 
(by x-ray).  

VA outpatient records indicate that the veteran was examined 
in May 1985.  The veteran gave a history of smoking 1 to 3 
packs of cigarettes per week, occasional shortness of breath 
on exertion, but negative for hemoptysis, productive cough, 
surgery or wheezing.  The impressions included history of 
sarcoid, with no evidence of sarcoid at this time and mild 
obstructive defect.  August 1985 spirometric testing was 
consistent with mild resting hypoxemia and small airways 
disease.

VA clinical records dated from 1989 to 1993 reflect that the 
veteran was seen on occasion for pulmonary complaints.  The 
veteran was examined in March 1992 following complaints of 
dull soreness in the chest.  At that time the veteran's lungs 
were clear to auscultation and without rales or wheezes.  A 
radiology report showed no evidence of active process in the 
lungs.  A statement of attending physician dated in October 
1992 provided a diagnosis of chronic obstructive pulmonary 
disease (COPD), mild, controlled with medication.

The veteran underwent a VA examination including a pulmonary 
function test in September 1993.  The veteran stated that his 
breathing was alright unless he walked too fast.  The lungs 
were clear to auscultation and cor pulmonale was not present.  
The veteran was not asthmatic, and there was no productive 
cough/sputum.  Dyspnea was present; there was no infectious 
disease identified.  A chest x-ray was normal.  The diagnosis 
was chronic obstructive pulmonary disease (COPD) with history 
of bronchitis.  Pulmonary function testing revealed decreased 
vital capacity and obstructive airway disease.  

The veteran underwent a VA pulmonary diagnostic examination 
in March 1998.  Premedication FEV-1 was 104 percent and 
FEV1/FVC was 70.02 (no percentage was given but the Board 
notes that this value represents 90 percent of the predicted 
value of 78.31).  The examiner commented that the veteran's 
FEV-1/FVC was normal for his age, the lung volumes were 
within normal limits and that the pulmonary function test was 
normal.

The veteran underwent a VA examination in June 1998.  The 
examiner recounted the veteran's service and medical history 
and noted that the veteran was followed by the Veteran's 
Health Administration (VHA) for sarcoidosis with serial chest 
x-rays which were essentially negative.  It was indicated 
that the August 1985 and March 1998 pulmonary function tests 
revealed only mild obstructive airways disease with normal 
lung volumes.  The examiner opined that the chest pain seen 
in the veteran can be seen during acute sarcoidosis, it may 
be persistent but it would be unusual in a patient without 
residuals of disease.  It was concluded that the absence of 
restrictive lung defect was an indication of the absence of 
residuals of sarcoidosis and that the veteran did not appear 
to have a disabling condition currently.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for diseases of the trachea and bronchi were 
revised.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
veteran's increased rating claims will be considered under 
both the old and new law.

Prior to October 7, 1996, under the general rating formula 
for chronic bronchitis set forth in the Rating Schedule, a 
noncompensable evaluation is assigned for mild chronic 
bronchitis with a slight cough, no dyspnea, and a few rales 
and a 10 percent evaluation is warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  A 30 percent 
evaluation is assigned for moderately severe chronic 
bronchitis with persistent cough at intervals through the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  Id.  A 60 percent evaluation is 
warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
Id.  A 100 percent evaluation is warranted for pronounced 
chronic bronchitis with copious productive cough and dyspnea 
at rest, pulmonary function testing showing a severe degree 
of chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right sided 
heart involvement.  Id. 

Under the revised regulations, effective October 7, 1996, a 
100 percent rating is assigned when there is evidence of FEV-
1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1998).  A 60 percent evaluation 
is warranted when there is evidence of FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  A 30 percent rating is assigned when there is 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted.  Id.  A 
10 percent rating is assigned when there is evidence of FEV-1 
of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted.  Id.  


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In applying the former law to the existing facts, the record 
does not demonstrate the requisite objective manifestations 
for a disability evaluation in excess of 10 percent under the 
former provisions of Diagnostic Code 6600.  The chest x-ray 
was normal in March 1992 and the lungs were clear to 
auscultation.  COPD was termed mild in October 1992.  The 
findings from the September 1993 VA examination did not 
nearly approximate moderately severe disability.  He 
described dyspnea, but the lungs were clear and there was no 
productive cough.  Consequently, the Board concludes that a 
disability evaluation in excess of 10 percent is not 
warranted under the former provisions of Diagnostic Code 
6600.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

In applying the current law to the facts, the record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 6600.  Upon VA 
examination in March 1998 premedication FEV-1 was 104 percent 
PV and FEV1/FVC was 90 percent PV.  The examiner commented 
that the veteran's FEV-1/FVC was normal for his age, the lung 
volumes were within normal limits and that the pulmonary 
function test was normal.  These measurements do not meet the 
criteria for a rating in excess of 10 percent under the 
current version of the law, consequently, the Board concludes 
that a disability evaluation in excess of 10 percent is not 
warranted under the revised provisions of Diagnostic Code 
6600.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher rating.

The Board therefore finds, for the reasons described above, 
that a disability evaluation in excess of 10 percent is not 
warranted for the veteran's chronic bronchitis. 

ORDER

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

